DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant failed to address rejection of claim 4. Hence, claim 4 still has 112(b) issue as indicated below.
Applicant's arguments filed 02/17/2021 with respect to claims have been fully considered but they are not persuasive.
Applicant argues on page 9 that Jung can only determine whether to 25execute the corresponding over-current protection measurements according to the received voltage, but cannot determine the on/off or over-current protection point of the adaptive overvoltage protection circuit 10 according to the received voltage, which is required by the amended claim 1 of the instant application.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Examiner wants to point out that figs. 7 and 8 clearly show number of protection points such as OVPLs as disclosed in in para 0129 and 0130. It should be noted that para 0183-0185 also disclose that a current flowing through the load is 

Applicant further argues on page 10 that the over-current protection device of the instant application may set functions of the over-current protection device without a specific control pin, as required by the amended claim 1 of the instant application.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Examiner wants to remind applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It should be noted that the arguments that applicant argues are not a part of the claim limitations.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The phrase “a second pin coupled to the detection and control module, configured to receive the signal” in line 2 of claim 4 is indefinite in a light of the specification because the second pin configured to receive different signal not the same “the signal” as mentioned in claim 1. For example, Fig. 5 shows the second pin (P2) receives a signal LS2 which is different from the signal (LS1). These signals are different because LS1 is the signal via Rc. Examiner suggests applicant to amend the claim language to differentiate this signal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JUNG et al. US Pub. no. 2012/0170165A1.
Regarding claim 1, JUNG discloses    
An over-current protection device (See Fig. 1. Para 0183-0185 disclose that a current flowing through the load is directly related to the voltage since the load is resistive. The over-voltage protection also denotes the over-current protection) for a power generator (Fig. 1) (See para 0015), comprising: a first pin (See annotated Fig. 1 below), configured to receive a signal;
a detection and control module (Fig. 3, Item 100), coupled to the first pin (See Fig. 3), and configured to detect the signal to determine whether the signal conforms to a pre-determined condition or not (See para 0063 and 0064), and to output a control signal (Signal from item 130) when the signal conforms to the pre-determined condition (See para 0064, 0069, 0076, and 0077. The output signal is generated using the feedback voltage FBR and the voltage OVP); and an auto-trim and memory module (Items 130 and 140. See para 0081 and 0082. It should be noted that item 150 has a plurality of bits and flip-flops and multiplexer which inherently have a memory module), coupled to the detection and control module (Fig. 3), configured to receive the control signal from the detection and control module (Output of item 110 is coupled to item 130), and the auto-trim and memory module is configured to execute a plurality of auto-trim measurements and to store corresponding adjustment data corresponding to the plurality of auto-trim measurements. (See para 0057 and 0063-0065. Fig. 8 also shows different auto-trim measurements OVPL1-OVPL4 and adjustment data OVPL. See para 0129 and 0130)



    PNG
    media_image1.png
    557
    998
    media_image1.png
    Greyscale


Regarding claim 9, JUNG discloses    
 An over-current protection method for a power generator, comprising: receiving a signal; detecting a voltage level (See para 0064 and 0069. Items 110 and 120 receive the feedback voltage FB and over-voltage protection level OVPL), a voltage waveform, a voltage frequency, a voltage duty cycle, a current size, a current frequency or a current variation cycle of the signal to determine whether the signal conforms to a predetermined condition or not; outputting a control signal, when the signal conforms to the pre-determined condition; and executing a plurality of auto-trim measurements and storing adjustment data corresponding to the plurality of auto-trim measurements according to the control signal. (See claim 1 rejection for detail)  

Regarding claim 2, JUNG discloses    


Regarding claim 3, JUNG discloses    
, wherein the auto-trim and memory module (Item 150 inherently has a memory to store bits. Also item 150 has flip-flops and multiplexer which inherently have memory) is configured to store different auto-trim measurements (Over-voltage protection levels OVPL1 to OVPLN) corresponding to the control signal. (See para 0081-0083)

Regarding claim 4, JUNG discloses    
a second pin (See annotated Fig. below), coupled to the detection and control module (See Figs. 1 and 2), configured to receive the signal; wherein the detection and control module detects a current signal of the signal according to the first pin and the second pin to output the control signal when the signal conforms to the pre-determined condition. (See para 0063 and 0064, 0069 and 0070-0074, 0076, and 0077)

    PNG
    media_image2.png
    720
    998
    media_image2.png
    Greyscale



Regarding claim 5, JUNG discloses    
, wherein the detection and control module detects the voltage level, the voltage waveform, the voltage frequency or the voltage duty cycle of the signal at a predetermined period to determine whether the signal conforms to the pre-determined condition or not. (See para 0064 and 0069. Fig. 12 discloses a table which shows different time transitions. See Para 0612 and 0163)

Regarding claims 6 and 12, JUNG discloses    


Regarding claim 7, JUNG discloses    
, wherein the first pin and the second pin are configured to determine the current signal of the signal according to a voltage difference of the signal. (See para 0064, 0065, and 0069. It should be noted that items 110 and 120 have a respective comparator which is used to produce a voltage difference)  

Regarding claim 8, JUNG discloses    
, wherein when the power generator comprises a plurality of power supplying modules (Fig. 1 shows FB and OVP coupled to item 10 via different power modules 30 and 40. See para 0050 and 0051), the detection and control module outputs the control signal to the auto-trim and memory module to determine working modes corresponding to the plurality of power supplying modules, wherein the working modes are an on setting, an off setting, or an over-current protection point setting of the plurality of power supplying modules. (See para 0076 and 0077. The output signal is a digital signal which is used to trigger item 140 for protection)


Regarding claim 10, JUNG discloses    


Regarding claim 11, JUNG discloses    
detecting the voltage level, the voltage waveform, the voltage frequency or the voltage duty cycle of the signal at a predetermined period to determine whether the signal conforms to the pre-determined condition or not. (See para 0064 and 0069. Fig. 12 discloses a table which shows different time transitions. See Para 0612 and 0163)

Claims 1 and 9 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Premerlani US Patent no. 4,432,031.
Regarding claim 1, Premerlani discloses    
An over-current protection device (See Fig. 2 and 3B. See column 2, lines 10-22, 51-57) for a power generator (Figs.  2 and 3B) (See column 3, lines 45-49, column 6, lines 39-67), comprising: a first pin (Fig. 2 shows a micro-processor having a port or a pin where signal 345 is inputted. See column 4, lines 31-41), configured to receive a signal (Current); (See column 4, lines 31-41)
a detection and control module (Fig. 3B, Items 201 and 202), coupled to the first pin (See Fig. 3B), and configured to detect the signal to determine whether the signal conforms to a pre-determined condition or not (See column 6, lines 36-67, column 7, lines 1-12. The pre-determined condition is denoted by Qref), and to output a control 
and an auto-trim and memory module (Items 204 receives Qold value so it inherently has memory), coupled to the detection and control module (See Fig. 3B), configured to receive the control signal from the detection and control module (Output of item 202 is coupled to item 204), and the auto-trim and memory module is configured to execute a plurality of auto-trim measurements (reset function) and to store corresponding adjustment data (Qold) corresponding to the plurality of auto-trim measurements. (See column 6, lines 39-67, column 8, lines 8-25)

Regarding claim 9, Premerlani discloses    
 An over-current protection method for a power generator, comprising: receiving a signal; detecting a voltage level, a voltage waveform, a voltage frequency, a voltage duty cycle, a current size (See column 4, lines 31-41), a current frequency or a current variation cycle of the signal to determine whether the signal conforms to a predetermined condition or not; outputting a control signal, when the signal conforms to the pre-determined condition; and executing a plurality of auto-trim measurements and storing adjustment data corresponding to the plurality of auto-trim measurements according to the control signal. (See claim 1 rejection for detail)  

Regarding claim 2, Premerlani discloses    


Regarding claim 3, Premerlani discloses    
, wherein the auto-trim and memory module further comprises a memory unit (Item 204) to store different auto-trim measurements (See column 8, lines 6-17).

Regarding claim 8, Premerlani discloses    
, wherein when the power generator comprises a plurality of power supplying modules (Fig. 2 shows three different modules coupled to item 310. See column 3, lines 45-67), the detection and control module outputs the control signal to the plurality of power supplying modules to determine working modes corresponding to the plurality of power supplying modules, wherein the working modes are an on setting, an off setting, or an over-current protection point setting (forcing function) of the plurality of power supplying modules. (See column 3, lines 45-67, column 4, lines 42-59, See column 6, lines 35-67)

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.079(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.



/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846